     Case 2:21-cv-00222-RFB-NJK Document 13 Filed 08/31/21 Page 1 of 1



 1
        XAVIER GONZALES, ESQ.
2       NevadaBarNo.: 1862
        8440 W. Lake Mead Blvd, Ste 201
3       Las Vegas, Nevada 89128
        (702) 388-8181
4
        Attorneyfor Petitioner
5
                                      UNITED STATES DISTRICT COURT
6                                          DISTRICT OF NEV ADA

7       RAMON OCHOA GUILLEN,                                         Case No. 2:21-cv-00222-RFB-NJK
                                                                 )
                                                                 )
8
                  Petitioner,                                    )

9                                                                )   NON-DETAINED
                          v.                                     )
10                                                               )
        THE UNITED ST A TES OF AMERICA,et al.                    )
                                                                 )
                  Respondents                                    )
                                                                 )


                                      Joint Stipulationand Order to Dismiss

           IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that the

        above-entitled case shall be voluntarily dismissed without prejudice, and each party will

       bear its   own   costs and   attorney's fees.

           Respectfullysubmitted this 30th day of August, 2021.
        XAVIER          GONZALES ESQ.                          MERRICK GARLAND
                                                               United States Attorney
20
         I si Xavier Gonzales                                  ls/Skvler H Pearson
21      XAVIER GONZALES                                       Skyler H. Pearson
        8440 W. Lake Mead Blvd., Ste 201                      Assistant United States Attorney
22      Las Vegas, Nevada 89128

23      Attorneyfor the Petitioner                            Attorneysfor Defendants
24
                                                   IT IS SO ORDERED:
25

26
                                                   UNITED   STATES DISTRICT       JUDGE
27
                                                   DATED:
28

                                                   DATED this 31st day of August, 2021.
